Case 8:20-cv-00646-AGR Document 21 Filed 03/31/21 Page 1 of 1 Page ID #:948




 1   Erika Bailey Drake (SBN 248034)
 2   edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
 4   DRAKE & DRAKE, P.C.
     23679 Calabasas Road, Suite 403
 5
     Calabasas, California 91302
 6   Telephone: 818.438.1332
 7   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     ROBERT ERIC LACY,                    )
                                          ) CASE NO.: 8:20-cv-00646-AGR
13         Plaintiff,                     )
14                                        )
     v.                                   )
15                                        ) [PROPOSED] ORDER
16   ANDREW SAUL, Acting                  ) AWARDING EAJA FEES
     Commissioner of Social Security,     )
17
                                          )
18         Defendant.                     )
19                                        )
20
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21
           IT IS ORDERED that EAJA fees are awarded in the amount of THREE
22
     THOUSAND SEVEN HUNDRED DOLLARS AND 00/100 ($3,700.00) and costs
23
     in the amount of FOUR HUNDRED DOLLARS ($400.00) subject to the terms of
24
     the stipulation.
25
26
     DATED: 0DUFK  
27                                        HON. ALICIA G. ROSENBERG
28                                        UNITED STATES MAGISTRATE JUDGE


                                            -1-
